Judgment of the Supreme Court, New York County (Dennis *540Edwards, Jr., J.), rendered June 13, 1979, convicting the defendant, after a jury trial, of murder in the second degree (felony murder) and sentencing him to an indeterminate term of imprisonment of 20 years to life, is unanimously affirmed. We are not persuaded that the defendant’s statements should have been suppressed inasmuch as the defendant was not in custody. (See People v Cunningham, 49 NY2d 203, 209.) In any event, even if the denial of the suppression of the statements was error, it would have been harmless beyond a reasonable doubt in view of the overwhelming evidence of guilt. (See People v Middleton, 76 AD2d 762, affd 54 NY2d 42.) We do not deem it necessary to discuss the other claims of error as, in our view, they do not have sufficient merit to warrant reversal. Concur — Kupferman, J. P., Sandler, Carro and Markewich, JJ.